EXAMINER'S AMENDMENT
As per MPEP §1302.04(E), an “Amendment and/or cancellation of claims following a decision by the Patent Trial and Appeal Board as described in MPEP §§ 1214, 1214.05, and 1214.06” may be made.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1-9. (Cancelled)
	(Currently Amended) A computer-implemented method for forming and applying a prediction associated with an event, the method comprising:
building a dynamic dictionary by:
accessing, using a computing device having a processor and a memory, event information from an event information source,
identifying, using the processor and the event information, a first event, wherein the first event comprises either a gain event associated with a stock price of a stock or a loss event associated with the stock price, wherein the first event is a gain event when the event information indicates a relative increase of the stock price that exceeds a predetermined return associated with a market index, and wherein the first event is a loss event when the event information indicates a relative decrease of the stock price that exceeds a predetermined loss associated with the market index,
accessing, using the computing device, a first set of messages from a message source, wherein the first set of messages is generated by a plurality of messaging users before the first event occurred,
associating, using the processor, the first set of messages with the first event,
assigning a label to each of the first set of messages to create a first set of labeled messages, wherein the label corresponds to a predetermined sentiment value,
training a classifier using the first set of labeled messages, 
determining, using the processor and the and based on whether the first event is a gain event or loss event, that a text feature of each message associated with the first event includes a positive or negative sentiment, respectively, and
storing the sentiment-associated text features in the dynamic dictionary in the memory;
accessing, using the computing device, a second set of messages associated with a second event from the message source;
computing, using the processor and dynamic dictionary of sentiment-associated text, an aggregate sentiment score for the second set of messages; 
predicting, using the processor and aggregate sentiment score, a positive or negative event;
taking a long position with respect to the stock if the second event comprises a gain event; and
taking a short position with respect to the stock if the second event comprises a loss event.
11-28. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as per the Patent Board Decision rendered 06/15/2021, the art rejections are reversed and therefore have been withdrawn. The claims other than dependent claim 10 however have been affirmed under 35 U.S.C. § 101. Claim 10 stands allowed. Therefore, every claim other than claim 10 is cancelled and claim 10 is rewritten in independent form with original claim 1’s limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124